J-A32003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: K.J.K.                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: T.W.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1260 MDA 2017

                     Appeal from the Order Entered July 12, 2017
                    In the Court of Common Pleas of Berks County
                           Orphans' Court at No(s): 85249


BEFORE:      OTT, J., DUBOW, J., and STRASSBURGER, J.

JUDGMENT ORDER BY OTT, J.:                           FILED NOVEMBER 21, 2017

        T.W. (Stepfather) appeals the order entered July 12, 2017, in the Court

of Common Pleas of Berks County, that denied his petition to terminate the

parental rights of M.K. (Father) to K.J.K. (Child), the minor child of Father and

T.J.W. (Mother), to adopt Child. We are unable to address the merits of this

appeal, and therefore remand for a supplemental opinion.

        In this appeal, we apply the following standard of review:

        [A]ppellate courts must apply an abuse of discretion standard
        when considering a trial court’s determination of a petition for
        termination of parental rights. As in dependency cases, our
        standard of review requires an appellate court to accept the
        findings of fact and credibility determinations of the trial court if
        they are supported by the record. In re R.J.T., 608 Pa. 9, 9 A.3d
        1179, 1190 (Pa. 2010). If the factual findings are supported,
        appellate courts review to determine if the trial court made an
        error of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
        284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has
____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-A32003-17


      been often stated, an abuse of discretion does not result merely
      because the reviewing court might have reached a different
      conclusion. Id.; see also Samuel Bassett v. Kia Motors
      America, Inc., 613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011);
      Christianson v. Ely, 575 Pa. 647, 838 A.2d 630, 634 (Pa.
      2003). Instead, a decision may be reversed for an abuse of
      discretion   only     upon      demonstration         of     manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

      As we discussed in R.J.T., there are clear reasons for applying an
      abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at
      1190. Therefore, even where the facts could support an opposite
      result, as is often the case in dependency and termination cases,
      an appellate court must resist the urge to second guess the trial
      court and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      The trial court has authored an opinion, dated July 12, 2017, in support

of its order. However, the trial court’s opinion contains a “discussion” and

“findings,” without any citation to 23 Pa.C.S. § 2511(a) or (b) and no legal

analysis of whether Appellant failed to present clear and convincing evidence

under § 2511(a)(1) or whether the trial court denied termination solely under

§ 2511(b). Without such an analysis, we cannot conduct meaningful appellate

review of the parties’ assertions of error.

      Therefore, we find it necessary to remand this case to the trial court for

a comprehensive opinion reflecting a full discussion of the testimony

                                      -2-
J-A32003-17


presented at the hearing, the trial court’s credibility determinations and an

analysis of the evidence under Section 2511(a)(1) and (b), and particularly as

it relates to any bond between Father and Child. The trial court’s supplemental

opinion is due in this Court in 20 days.

      Appellant shall have seven days thereafter to file a supplemental brief,

and Father and Child shall have seven days to file responsive briefs.      The

Prothonotary is directed to set a briefing schedule for the supplemental briefs

and list the appeal before the next available argument panel following receipt

of the Pa.R.A.P. 1925(a) supplemental opinion.

      Case remanded with instructions.         Jurisdiction retained.    Panel

jurisdiction relinquished.




                                     -3-